Exhibit 10.49
[PNFP Letterhead]
December 12, 2008
Via Hand Delivery
M. Terry Turner
211 Commerce Street, Suite 300
Nashville, Tennessee 37201
Dear Terry,
Pinnacle Financial Partners, Inc. (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”), with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

  (2)   Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

  (3)   Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2). For reference, certain affected Benefit Plans
are set forth in Appendix A to this letter.

 



--------------------------------------------------------------------------------



 



M. Terry Turner
December 12, 2008
Page 2

      In addition, the Company is required to review its Benefit Plans to ensure
that they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

  (4)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA.     •   “Golden parachute payment”
is used with same meaning as in Section 111(b)(2)(C) of EESA.     •   “EESA”
means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.     •   The term “Company” includes
any entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date). You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.     •   The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on the
Closing Date).     •   Provisions (1) and (2) of this letter are intended to,
and will be interpreted, administered and construed to, comply with Section 111
of EESA (and, to the maximum extent consistent with the preceding, to permit
operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

  (5)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of Tennessee. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

2



--------------------------------------------------------------------------------



 



M. Terry Turner
December 12, 2008
Page 3
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
Yours sincerely,
Pinnacle Financial Partners, Inc.
By: /s/ Rachel M. West
Name: Rachel M. West
Title: Chief Human Resources Officer

3



--------------------------------------------------------------------------------



 



M. Terry Turner
December 12, 2008
Page 4
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
/s/ M. Terry Turner
Date: December 12, 2008

4



--------------------------------------------------------------------------------



 



Appendix A
Pinnacle Financial Partners 2004 Equity Incentive Plan, including cash awards
thereunder under the 2008 Cash Incentive Plan, and subsequent cash incentive
award plans, all stock option awards thereunder, and all restricted share awards
thereunder.
Employment Agreement with M. Terry Turner, as amended, dated January 1, 2008.
Employment Agreement with Robert McCabe, Jr., as amended, dated January 1, 2008.
Employment Agreement with Hugh M. Queener, as amended, dated January 1, 2008.
Employment Agreement with Harold R. Carpenter, as amended, dated January 1,
2008.

 